Name: Decision of the EEA Joint Committee No 172/1999 of 26 November 1999 amending Protocol 31 to the EEA Agreement, on cooperation in specific fields outside the four freedoms
 Type: Decision
 Subject Matter: European construction;  management;  employment
 Date Published: 2001-03-01

 Avis juridique important|21999D0172Decision of the EEA Joint Committee No 172/1999 of 26 November 1999 amending Protocol 31 to the EEA Agreement, on cooperation in specific fields outside the four freedoms Official Journal L 061 , 01/03/2001 P. 0031 - 0032Decision of the EEA Joint CommitteeNo 172/1999of 26 November 1999amending Protocol 31 to the EEA Agreement, on cooperation in specific fields outside the four freedomsTHE EEA JOINT COMMITTEE,Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as "the Agreement", and in particular Articles 86 and 98 thereof,Whereas:(1) Protocol 31 to the Agreement was amended by Decision No 22/1999 of the EEA Joint Committee of 26 February 1999(1).(2) It is appropriate to extend the cooperation of the Contracting Parties to the Agreement to include the second phase of the Community vocational training action programme "Leonardo da Vinci" (Council Decision 1999/382/EC(2).(3) Protocol 31 to the Agreement should therefore be amended in order to allow for this extended cooperation to take place from 1 January 2000,HAS DECIDED AS FOLLOWS:Article 1Article 4 of Protocol 31 to the Agreement shall be amended as follows:1. The following paragraph shall be inserted after paragraph 2b:"2c. The EFTA States shall, as from 1 January 2000, participate in the following Community programme:- 399 D 0382: Council Decision 1999/382/EC of 26 April 1999 establishing the second phase of the Community vocational training action programme 'Leonardo da Vinci' (OJ L 146, 11.6.1999, p. 33)."2. The text of paragraph 3 shall be replaced by the following:"The EFTA States shall contribute financially in accordance with Article 82(1)(a) to the programmes and actions referred to in paragraphs 1, 2, 2a, 2b, and 2c."Article 2This Decision shall enter into force on 29 February 2000, provided that all the notifications under Article 103(1) of the Agreement have been made to the EEA Joint Committee.It shall apply from 1 January 2000.Article 3This Decision shall be published in the EEA section of, and in the EEA Supplement to, the Official Journal of the European Communities.Done at Brussels, 26 November 1999.For the EEA Joint CommitteeThe PresidentN. v. Liechtenstein(1) OJ L 148, 22.6.2000, p. 47.(2) OJ L 146, 11.6.1999, p. 33.